 In the Matter of LUCKENBACH-GULF STEAMSHIP Co.andNAT'L. ORG.MASTERS, MATES & PILOTS OF AMERICA, LOCAL No. 17, INC.In the Matter of LUCKENBACH STEAMSHIP CO., INC.andNAT'L. ORG.MASTERS, MATES & PILOTS OF AMERICA, LOCAL No. 17, INC.Cases Nos. R-1806 and R-1827.-Decided July 13, 1940Jurisdiction:water transportation.Investigation and Certification of Representatives:existence of question whereemployer refuses to accord recognition to union ; election necessary.UnitAppropriate for Collective Bargaining:pilots engaged in piloting theCompany's vessels on the Columbia and Willamette Rivers.Practice and Procedure:petition dismissed as to Company having no employeesin the appropriate unit.Mr. Thomas P. Graham, Jr.,for the Board.Mr. Gunther F. Krause,of Portland, Oreg., for the Company.Mr. Ashby C. Dickson,of Portland, Oreg., for Local No. 17.Mr. Ben Anderson,of Portland, Oreg., for the C. I. O.Mr. Edwin L. Swope,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEOn December 1, 1939, National Organization, Masters, Mates &Pilots of America, Local No. 17, Inc., herein called Local No. 17,filed with the Regional Director for the Nineteenth Region (Seattle,Washington), separate petitions alleging that questions affectingcommerce had arisen concerning the representation of employees ofLuckenbach-Gulf Steamship Co., herein referred to as Luckenbach,and of Luckenbach Steamship Company, Inc., herein referred to asthe Company.They are both located in Portland, Oregon.Thepetitions requested an investigation and certification of representativespursuant to Section 9 (c) 'of the National Labor Relations Act, 49Stat. 449, herein called the Act.On April 10, 1940, the National25 N L R B, No 50.372 LUCKENBACH-GULF STEAMSHIP CO.373Labor Relations Board, herein called the Board, acting pursuantto Section9 (c) of the Act,.and Article III, Section 3, and ArticleIII, Section 10 (c) (2),ofNational Labor Relations Board Rulesand Regulations-Series 2, as amended,ordered an investigationupon the petitions and authorized the Regional Director to conductit and to provide for an appropriate hearing on due notice,and furtherordered that for the purposes of hearing the two cases be consolidated.Ou April 17,1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company,upon Lucken-bach, upon Local No. 17,and upon Licensed Marine Deck Officers, L. I.Union, Local 998, herein called Local 998, a labor organizationclaiming to represent employees directly affected by the investigation.Pursuant to notice,a hearing was held on May 6 and 7, 1940,at Portland,Oregon, before ThomasS.Wilson, theTrial Examinerduly designated by the Board.The Board, the Company, Lucken-bach, Local No. 17, and Local 998,were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing uponthe issues was afforded all parties.At the commencement of the hearing,the parties stipulated thatcertain exhibits and testimony which were introduced in evidence inanother case entitledMatter of McCormick Steamship CompanyandNat'l.Org. of Masters,Mates cPilotsof America,LocalNo. 17,Inc.;Matterof McCormickSteamship Company, agentsfor Paci f e-Argentine-Brazil LineandNat'l.Org. of Masters,MatescCPilots ofAmerica,Local No. 17,Inc.,'together with all objections thereto, bemade a part of the record in the present case.The Trial Examinerreceived said exhibits and testimony in evidence.During the hearingcounsel for the Board moved without objection that the petitionconcerning Luckenbach be dismissed for the reason that said Com-pany had no employees in the unit claimed to be appropriate.TheTrial Examiner did not rule upon the motion.We hereby grant it.During thecourse of the hearing the Trial Examiner made several other rulingson motions and on objections to the admission of evidence. TheBoardlhas reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are hereby af-firmed.After the hearing the Company,Local No. 17, and Local998 filed briefs with the Board.iCases Nos R-1828 and R-1829253e3(i-4 2-vo1 25--25 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE COMPANY 2The Company is organized under the laws of the State of Dela-ware and has its principal office, which it maintains jointly withLuckenbach, in New York City. The stock of the corporation isalmost wholly owned or controlled by members of the Luckenbachfamily.The Company is engaged with Luckenbach in the trans-portation of passengers and freight, operating a fleet of approximately22 vessels, in the intercoastal trade and between the Gulf of Mexicoand Atlantic and Pacific ports.The vessels sail upon regular sched-ules and make scheduled stops to take on and discharge cargo andpassengers in substantially all of the major coastal ports of the UnitedStates.The Company has joint offices with Luckenbach in NewOrleans, Louisiana; Oakland, San Francisco, and Los Angeles, Cali-fornia; and in Seattle, Washington. It operates jointly with Luck-enbach waterfront freight terminals at the major ports.Counsel forthe Company conceded that the Company was engaged exclusively ininterstate commerce.II.THE ORGANIZATIONS INVOLVEDNational Organization, Masters, Mates & Pilots of America, LocalNo. 17, Inc., is a labor organization affiliated with the AmericanFederation of Labor. It admits to membership masters, mates, andpilots of river vessels, operators of gas boats, and pilots of ocean-going vessels navigating the Columbia and Willamette Rivers andtheir tributaries.Licensed Marine Deck Officers, L. I. Union, Local No. 998, is alabor organization affiliated with the Congress of Industrial Organiza-tions.It admits to membership the same persons as Local No. 17.III.TFIE QUESTION CONCERNING REPRESENTATIONOn about September 14, 1939, Local No. 17 advised the Companyby letter that it represented a majority of the Company's employeesengaged in piloting their vessels on the Columbia and Willamette2At the hearing the parties stipulated that the findings of fact made by the Boardin the section designated as "The business of the respondent" in another case entitled"Matter of Luckenbach Steamship Company,Inc , and Luc'.enbach Gulf Steamship Com-pany, IncandMaritime0/71ceEmployees Inteinational Longshotemei's and TVarehouse-men's Union,Local No. 1-$7, 8 NL R B 1280,were propel findings of fact concerningthe business of the two Companies involved in the instant case LUCKENBACH-GULF STEA1bISHIPCo.375Rivers, and requested a collective bargaining conference.On Sep-tember 22,1939, the Company replied as follows :This willacknowledgereceipt of your recent letter, no date.We have not been informed by the men who' have been en-gaged inpiloting our vessels that they have designated you orany other agency as their representative for collectivebargainingpurposes.If and when the majority of our employees do desig-nate such a representative,we shall be prepared to negotiate withsuch representative for the purpose of arriving at an agreementas to theirwages,hoursand workingconditions.We find that a question has arisenconcerningrepresentation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section 1, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. TILE APPROPRIATE UNITLocal No. 17 contends that the pilots engaged in piloting theCompany's vessels from Astoria to Portland and Vancouver, Wash-ington, and from- Vancouver, Washington, and Portland to Astoriaon the Columbia and Willamette Rivers, and its tributaries and inter-mediate points, constitute a unit appropriate for the purposes ofcollective bargaining.Local No. 17 asserts, however, that two ofthe four pilots now engaged in piloting the Company's vessels shouldnot be included in the unit for the reason that they are temporaryemployees who have been hired by the Company for the purpose ofdestroying Local No. 17's majority.The Company and Local 998&contend that all four pilots are permanent employees of the Companyand that they all should be included in the unit.In April 1930 the Company hired Captain George F. Campbell topilot its vessels on the Columbian River.Thereafter, in June 1938,the Company employed another pilot, Captain Charles E. Wiley, toassistCampbell.Both Campbell and Wiley are members of LocalNo. 17.On July 1. 1938, the Company hired another pilot, CaptainF. Al. Ring, on a part-time basis to handle vessels Campbell and 376DECISIONS OF NA1IONAL LABOR RELATIONS BOARDWiley were unable to handle." Subsequently, in the spring of 1939,Ring became a full-time employee of the Company. In January 1940,because of the illness of Captain Wiley and because of the "bunchingup" of the Company's vessels in the Columbia River due to labordisturbances in other ports, the Company hired a fourth pilot, CaptainJ. L. Jacobsen, on a part-time basis.4After 3 weeks' absence, Wileyreturned to work; however, the Company decided to retain CaptainJacobsen in its employ to handle extra vessels.,In 1939 Campbell made 112 trips and Wiley moved 79 ships, whileRing piloted between 24 and 30 ships; in 1940, until May, Campbellmade 32 trips and Wiley made 19 trips, despite 3 weeks' illness, whileRing and Jacobsen both made about 10 trips.Campbell, Wiley, andRing are paid on a monthly salary basis, plus additional compensa-tion if the number of vessels handled by them in any one monthexceeds a certain number, while Jacobsen is paid a stipulated sum foreach vessel he pilots for the Company.The nature of the work performed by the four pilots is the same,although the volume of their work varies.Campbell,Wiley, andRing are paid on the same basis.Although Jacobsen is paid by thejob and was hired by the Company to do extra work there is noshowing that his employment on that basis is temporary.On thecontrary, the Company asserts that his status is that of a regularemployee to handle such additional jobs as the other three pilotsare unable to handle.Under all the circumstances, we find that thefour pilots should be included in the unit.'We find that the pilots engaged in piloting the Company's vesselsfrom Astoria to Portland and Vancouver, Washington, and fromVancouver,Washington, and Portland to Astoria on the ColumbiaandWillamette Rivers, and its tributaries and intermediate points,constitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to-collective bargainingand otherwise effectuate the policies of the Act.'Prior to June 104R whenever Campbell had been unable to handle all the Company'svessels, the Company had utilized the services of Columbia River Pilots,an associationof pilots who offer their services to steamship companies engaged in piloting ocean-goingvessels upon the Columbia and Willamette Rivers and their tributaries{Local No 17 asserts that the Company ceased using Columbia Rivet Pilots for itsextra work at this time and gave Ring and Jacobsen their present status fit order to de-sti oy its position as majority representative of the employees in the unitThe recorddoes not establish that the Company's reasons for the additions to its staff were otherthan those assignedby itand discussed below'Our practice has been to include part-tine employees in the unit when they are regu-larly employed by the CompanySeeMatter of Weekly Publications,Inc,andNews-paperGuildof New York, 8 NL R B 76;Matter of Daily Mirror, Inc,andThe News-paper Guild of New York,5N. L. R B. 362;Matter of TVillianis Dimond it Companyet at,andPortWatchmen, Local No 147,2 N L R B 859 ;Maftet of Flexo ProductsCorporationandInternationalBrotherhoodof ElectricalWorkers,LocalB-713, 7 N L11B. 1163 LIICKENBACH-GULF STEAMSIIIP CO.VI. THE DETERMINATION OF REPRESENTATIVES377Captain Campbell testified- that he is a member of Local No. 17;Captain Wiley testified thaCh e was once a member of Local No. 998,but is now a member of Local No. 17; Captain Ring testified that heis a member of Local No. 998; and, Captain Jacobsen testified that hewas once a member of Masters, Mates & Pilots of America, Local No.88 of New York,° but is now a member of Local No. 998.Under allthe circumstances we find that an election by secret ballot is necessaryto resolve the question concerning representation.We shall, therefore, direct that an election be conducted among,the employees in the appropriate unit who were on the pay roll ofthe Company during the pay-roll period next preceding the date ofthis Direction to determine whether they desire to be represented byLocal No. 17, by Local No. 998, or by neither.Upon the basis of the above findings of fact and upon the entirerecord in the case,-the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Luckenbach Steamship Company, Inc.,Portland, Oregon, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.The pilots engaged in piloting the Company's vessels fromAstoria to Portland and Vancouver, Washington, and from Vancou-ver,Washington, and Portland to Astoria on the Columbia and Wil-lamette Rivers, and its tributaries and intermediate points, constitutea unit appropriate for the purposes of collective bargaining, within the'meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy Virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with LuckenbachSteamship Company, Inc., Portland, Oregon, an election shall be con-ducted as early as possible, but not later that thirty (30) days from-the date of this Direction, under the direction and supervision of6ThisLocal and Local No 17 areaffiliated with the same international organization. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director of the Nineteenth Region acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among thefour pilots engaged in piloting the Company's vessels from Astoriato Portland and Vancouver, Washington, and from Vancouver,, Wash-ington, and Portland to Astoria on the Columbia and WillametteRivers, and its tributaries and intermediate points, to determinewhether they desire to be represented by National Organization, Mas-ters,Mates & Pilots of America, Local No. 17, Inc., or by LicensedMarine Deck Officers, L. I. Union, No. 998, for the purposes ofcollective bargaining, or by neither.ORDERBy virtue of an pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY ORDEREDthat the petition concerning Luckenbach-Gulf Steamship Co., be, and it hereby is, dismissed.MR.WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision, Direction of Election, and Order.